was made in good faith, it further found that Kieckhefer could nonetheless
                     win his defamation lawsuit by showing that Schmidt made the statement
                     with malice.
                                    On appeal, Schmidt argues that Kieckhefer failed to show by
                     clear and convincing evidence a probability of success in his defamation
                     suit. He argues that the Las Vegas Sun article may be read to imply that
                     the "longtime leader" that Kieckhefer supported was Harry Reid.
                                    Prior to 2013, this court treated special motions to dismiss as
                     motions for summary judgment and therefore reviewed the resulting
                     orders de novo. 2 See John v. Douglas Cnty. Sch, Dist., 125 Nev. 746, 753,
                     219 P.3d 1276, 1281 (2009). After 2013, however, with the plaintiffs
                     burden increased to clear and convincing evidence, this court will provide
                     greater deference to the lower court's findings of fact and therefore will
                     review for an abuse of discretion.
                                    "This court will affirm a district court's order if the district
                     court reached the correct result, even if for the wrong reason."     Saavedra-
                     Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592, 599, 245 P.3d 1198, 1202
                     (2010).
                                    We conclude that the district court correctly denied Schmidt's
                     motion to dismiss, but abused its discretion when it erroneously found
                     that Schmidt made his statements in good faith. There is no rational way
                     to read the Las Vegas Sun article without concluding that Kieckhefer


                           2NRS 41.660(3)(a), as enacted in 1997, provided specific instruction
                     to "R]reat the motion as a motion for summary judgment." In 2013, the
                     legislature amended NRS 41.660(3)(b) to require the plaintiff establish by
                     clear and convincing evidence his or her probability of prevailing on the
                     merits.


SUPREME COURT
         OF
      NEVADA
                                                             2
(0) 1.947A    44e4
                 supported Raggio for majority leader. Because one cannot rationally infer
                 from this article that Kieckhefer supported Reid and there has been
                 absolutely no other evidence presented that supports Schmidt's statement,
                 we conclude that he did not act in good faith when he claimed that
                 Kieckhefer supported Reid. 3 Accordingly, we
                       ORDER the decision of the district court AFFIRMED.



                                           fi  c4A              , C.J.
                                        Hardesty


                 jAi 51 ns2_
                 Parraguirre




                                                                     A               J.
                                                          Pickering

                 CC:   Hon. Jerome M. Polaha, District Judge
                       Charles R. Kozak
                       McDonald Carano Wilson LLP/Las Vegas
                       McDonald Carano Wilson LLP/Reno
                       Washoe District Court Clerk




                       3 It
                         is therefore unnecessary to reach a conclusion on the second
                 prong of the special motion to dismiss, namely whether Kieckhefer has
                 shown clear and convincing evidence that he has a probability of success
                 on the merits of his defamation suit.


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    e